Citation Nr: 0210202	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  97-33 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's active duty service included a tour in 
Vietnam, from April 1966 to March 1967; his military 
occupational specialty (MOS) was field wireman.  

3.  The evidence does not establish that the veteran engaged 
in combat with the enemy.  

4.  The evidence does not contain a medical diagnosis of 
post-traumatic stress disorder (PTSD) that is based on an in-
service stressor.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1996 & 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the October 1997 Statement of the Case 
and the December 1997, April 2000, June 2000, and March 2002 
Supplemental Statements of the Case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review, 
VA examinations were provided, and VA medical records were 
obtained and associated with the claims folder.  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

The veteran contends that he has PTSD and a result of claimed 
in-service stressful experiences.  His active duty service 
included a tour in Vietnam from April 1966 to March 1967, 
when he was transferred to Ft. Benning, Georgia, and 
separated from active duty in October 1968.  He filed his 
claim for PTSD prior to March 1997.  

With regard to PTSD, VA regulations recognize that symptoms 
attributable to PTSD often do not appear in service.  Claims 
for service connection for PTSD are evaluated in accordance 
with 38 C.F.R. § 3.304(f).  Amendments to those criteria were 
presented in June 1999, with the effective dated made 
retroactive to March 7, 1997.  Prior to that time, to 
establish service connection for PTSD, the record must 
include a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f) (1996).  
Effective from March 7, 1997, service connection for PTSD 
must include medical evidence diagnosing the condition, a 
link, established by medical evidence between the current 
symptoms and an in-service stressor, and credible supporting 
evidence that the claimed stressor occurred.  Id.  The most 
notable change being that a "clear" diagnosis was no longer 
required.  However, the requirement for credible supporting 
evidence of a claimed stressor did not change.  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  Here, neither the 
former or revised applicable schedular criteria are clearly 
more favorable to the veteran's claim.  Inasmuch as the RO 
has appropriately considered the veteran's claim under the 
former and revised criteria, there is no prejudice to him in 
the Board doing likewise and applying the more favorable 
result, if any.  See Bernard v. Brown, 4 Vet. App. 384, 393-
94 (1993).  

In the veteran's case, his service personnel records show 
that he served in the army in Vietnam from April 5, 1966, to 
March 28, 1967, as a wireman.  He was assigned to C Battery, 
2d Howitzer Battalion, 17th Artillery, of the 1st Air Cavalry 
Division.  

In testimony presented at a personal hearing held at the RO 
in December 1997 and in correspondence submitted to VA, the 
veteran maintains that his awards and decorations include the 
Purple Heart Medal, Combat Infantry Badge, and Bronze Star 
Medal.  He testified that he had been awarded the Purple Heat 
for a punji stick wound he sustained while performing a 
tunnel mission as a "tunnel rat" during an operation in 
June 1966..  Subsequent to his hearing, he related that his 
unit, C Battery, 2d Howitzer Battalion, 17th Artillery, was 
attached to the 25th Infantry Division.  He testified that he 
was awarded the Combat Infantry Badge for his service while 
attached to the 25th Infantry Division.  Further, he 
testified that, while attached to the 25th Infantry Division, 
he met three soldiers he knew, one of which was a high school 
friend.  He maintains he was with this friend in battle, 
during "Operation Cedar Falls," when the friend was killed 
in action on July 6, 1966.  The other two friends 
subsequently died in battle on July 19, 1966, in the same 
operation that the veteran was involved.  

The numerous VA outpatient treatment records show that the 
veteran has been treated at the Raleigh, North Carolina, Vet 
Center since May 1991 and at the Durham, North Carolina, VA 
Medical Center since November 1992 for PTSD.  He has 
participated in individual psychotherapy, weekly group 
psychotherapy and pharmacotherapy, and psychiatric treatment.  
As recently as May 2002, a board of VA psychologists 
diagnosed PTSD.  However, this diagnosis, like those in the 
past were based on a history as related by the veteran, and 
not based on any verified traumatic incidents in service.

The veteran's Social Security Administration records show 
that he was awarded disability benefits in September 1993, 
effective from November 1991.  The bases for the award were 
the veteran's VA outpatient treatment records showing 
treatment for PTSD from September 1992 to June, 1993, and, 
under Social Security regulations, the veteran was found 
disabling, warranting benefits.  

The evidence shows that the veteran has a medical diagnosis 
of PTSD and a link, established by medical evidence, between 
the current symptoms of PTSD and claimed in-service 
stressors.  The question remains, however, as to whether the 
veteran, in fact, has a credible diagnosis of PTSD in light 
of the remaining criterion for service connection, namely, 
credible evidence that the claimed stressor(s) actually took 
place.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The Court has repeatedly 
instructed that VA must make a specific finding as to whether 
the veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128, 145 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1995); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, his lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony or statements.  See Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.  

Section 1154(b), however, "does not require the acceptance 
of a veteran's assertion that he was engaged in combat with 
the enemy; it would be tautological to conclude that it 
did."  Cohen, 10 Vet. App. at 146, citing Irby v. Brown, 6 
Vet. App. 132, 136 (1994).  Moreover, mere presence in a 
combat zone, or the reporting of indirect experiences of an 
individual while there, are not sufficient to show that the 
veteran engaged in combat with the enemy.  See Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

The claims folder contains a copy of the veteran's DD Form 
214, Discharge from Active Duty Service, which was received 
from the service department in 1972.  This is a copy of the 
original document and has a "1" printed in the lower right-
hand corner.  A second copy is also of record and has a "4" 
printed in the lower right-hand corner.  These documents are 
essentially identical, and show that he was awarded the 
National Defense Service Medal, Sharpshooter (Rifle M-14) 
Badge, Vietnam Service Medal, with two Bronze Stars, and the 
Republic of Vietnam Campaign Medal, with 60 Device.  However, 
a copy of the DD Form 214 (with a "3" printed in the lower 
right-hand corner) submitted by the veteran in 1992, shows, 
in addition to the just-mentioned awards, that he also was 
awarded the Purple Heart Medal, Air Medal, Bronze Star Medal 
with "V" device, Combat Infantryman Badge, and Senior 
Parachutist Badge.  He produced a copy of a certificate 
showing he was awarded the Purple Heart Medal in October 1967 
for wounds sustained on June 6, 1966.  However, the 
information contained on the DD Form 214 submitted by the 
veteran in 1992 is contradicted by the absence of such 
recordation on the original DD Form 214 (copies 1 and 4) 
received from the service department in 1972.  Further, the 
service department, when asked by the RO, was unable to 
verify the veteran's receipt of those additional medals and 
awards; neither was the United States Armed Services Center 
for Research of Unit Records (Research Center), despite 
numerous attempts to do so.  VA received multiple copies of 
the veteran's personnel records.  These, too, failed to 
indicate the award of any of the medals and awards that had 
been added in a the copy the veteran's DD Form 214, which he 
submitted in 1992.  

The veteran maintains that he was awarded the Purple Heart 
Medal for a punji stick wound to the front of his left leg, 
which occurred on June 6, 1966, during a "tunnel rat" 
mission, resulting in a two-day stay in a field hospital.  It 
was during the hospital stay he alleges that he received both 
the Purple Heart and Bronze Star medals.  However, there is 
no indication, finding, or history of any wound to the 
veteran's left leg contained in his service medical records.  
Likewise, there is no indication of any such awards in his 
service personnel records.  

Further, the veteran stated that he had pinned his Purple 
Heart Medal and Combat Infantryman Badge on his mother when 
she died in late 1987 and that they were buried with her.  
However, he did submitted a photograph of a Bronze Star 
Medal, alleged to be his, with a date of March 10, 1993, 
written on the back of the photograph.  However, there was no 
supporting documentation submitted along with the photograph.  
He claimed that the citation awarding him the Bronze Star 
Medal was stolen, along with other valuable papers, when his 
house was broken into in May 1977.  He also submitted a copy 
of a police report of a breaking and entering and larceny 
dated in May 1977.  

Based on the alterations and contradictions of the above-
mentioned evidence, the Board finds that the copy of the DD 
Form 214, the Purple Heart Medal certificate, and information 
pertaining to the receipt of a Bronze Star Medal, with "V" 
device, submitted by the veteran as not credible.  The Board 
will not accept the veracity of those documents on the basis 
that those documents have been fabricated.  Hence, they will 
not be accepted as showing that the veteran was engaged in 
combat with the enemy.  

As for the deaths of the three servicemen noted by the 
veteran as stressful experiences, especially the death of his 
high school friend, the Research Center was able to verify 
that each had been killed in action, the date of each of 
those combat deaths and that the servicemen were members of 
the 25th Infantry Division at the time of their deaths.  
However, the Research Center personnel were unable to verify 
that the veteran was attached to the 25th Infantry Division 
at the time of their deaths or that the veteran's unit, or 
any members thereof, were ever attached to the 25th Infantry 
Division or participated in "Operation Cedar Falls" during 
the time frame claimed by the veteran.  Attached to the 
report were copies of Operational Reports-Lessons Learned 
(OR-LL's) submitted by the 2d Howitzer Battalion, 17th 
Artillery, for the quarters ending in July 1966 and October 
1966.  These reports contain a by name list of unit personnel 
receiving awards during those periods.  The veteran's name is 
not listed for any award.  The veteran's Battery was attached 
to different artillery units during those periods, but not to 
an infantry unit.  The only casualty and wounding occurred in 
C Battery during these time periods was when a Howitzer 
muzzle burst in June 1966.  No where in his testimony, 
correspondence, or medical records is there any mention by 
the veteran of this incident.  Hence, although there is 
verification that the soldiers whom the veteran named were 
killed in action, there is no official verification that the 
veteran had served in the same unit with them, fought along 
side them in battle, or in fact that the veteran had had any 
contact with them at the time of any of their deaths, or 
shortly before.  

Nevertheless, in January 1998, the veteran submitted a signed 
statement from his deceased high school friend's mother, 
dated in December 1997, essentially relating that she had 
received a letter from her son shortly before his July 1966 
death in Vietnam in which the son reported that he had met 
the veteran, a longtime friend and classmate, and that they 
were in the same operation together.  The mother further 
noted that the letter from her son had been lost in a house 
fire in 1987.  A VA field examiner reported in November 2001 
that he had returned to the deceased serviceman's mother's 
home for verification of the letter from her deceased son, 
but was told that she was not able to remember the letter and 
that she did not want to talk about it.  In April 2002, VA 
received another letter from the deceased serviceman's 
mother, which was submitted by the veteran.  In that 
certified letter, dated in April 2002, she acknowledged that 
she was the mother of the deceased serviceman; she understood 
the contents of the December 1997 letter; and the last letter 
she received from her son before he was killed mentioned that 
he had run into a longtime friend and classmate, the veteran, 
and that they were on the same operation together.  

Also received and dated in April 2002 was a certified letter 
from the deceased serviceman's younger brother, who was eight 
years old when his brother was killed in Vietnam.  This 
letter also was submitted by the veteran.  In the letter, the 
brother related that his deceased brother and the veteran had 
attended high school together; they were in Vietnam together 
on the same operation; and that he had learned this 
information from his family when he was in his teens.  

As for the above-mentioned letters, both were written many 
years after the fact, are based on past recollections and are 
due, in part, to the veteran's own uncorroborated story of 
being in the same unit as the deceased serviceman when, in 
fact, there is no verification that the veteran ever was 
attached or assigned to the 25th Infantry Division, or that 
he had participated in "Operation Cedar Falls."  The 
Operation Reports for the 2d Howitzer Battalion, 17th 
Artillery, do not show that the unit, or any part thereof, 
was involved in "Operation Cedar Falls."  

For all the reasons mentioned earlier in this decision, the 
Board finds that the veteran's testimony and documents 
submitted by him to support his allegations of combat are 
simply not credible, to include the above-mentioned letters, 
which are based on his faulty story that has not been 
corroborated by any credible sources.  Hence, the Board finds 
that there is no credible evidence that the veteran engaged 
in combat with the enemy.  Therefore, verification of a 
claimed in-service stressor is required.  Further, a 
noncombat veteran's testimony alone does not qualify as 
credible supporting evidence of occurrence of an in-service 
stressor as required by 38 C.F.R. § 3.304(f).  

The report of the veteran's January 2001 VA psychiatric 
examination notes that he was diagnosed as having anxiety 
disorder, not otherwise specified, based on examination of 
the veteran, the record, and the fact that, other than the 
veteran's own allegations, there is no credible supporting 
evidence that a claimed stressor actually occurred.  

The Board finds that the record does not contain evidence 
that tends to establish the criteria for establishing PTSD 
(under either the former or revised version of 38 C.F.R. 
§ 3.304(f)).  Although the veteran has a diagnosis of PTSD 
and there is medical evidence linking his alleged in-service 
stressors and his PTSD symptoms, there is no independent 
corroboration of at least one of the stressors linked by 
medical opinion to the PTSD symptomatology.  When, after 
careful consideration of all procurable and assembled data, 
the Board concludes that the criteria for service connection 
for PTSD are not met.  

In reaching its conclusion, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting service connection 
for PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); VCAA § 4 (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

